IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs March 13, 2014

                              IN RE HANNAH H.,          ET AL.

                  Appeal from the Juvenile Court for Sevier County
                Nos. 12-001690, -001692 Hon. Dwight E. Stokes, Judge




                 No. E2013-01211-COA-R3-PT-FILED-JUNE 10, 2014


This is a termination of parental rights case. Following a hearing, the trial court found clear
and convincing evidence existed to support the termination of the parental rights of both the
mother and the father on the statutory grounds of abandonment based on failure to provide
a suitable home, failure to substantially fulfill the requirements of the permanency plans, and
persistence of conditions. Tenn. Code Ann. §§ 36-1-113(g)(1)-(3), 36-1-102(1)(A)(ii), 37-2-
403(a)(2). The court further concluded that termination was in the best interest of the
children. Tenn. Code Ann. § 36-1-113(i). The mother and father appeal. Finding no
reversible error, we affirm the decision of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., C.J., and T HOMAS R. F RIERSON, II, J., joined.

Shauna L. Boyd, Kodak, Tennessee, for the appellant, Taymie B.

Gregory E. Bennett, Seymour, Tennessee, for the appellant, Justin F.

Robert E. Cooper, Jr., Attorney General and Reporter, and Jordan Scott, Assistant Attorney
General, Nashville, Tennessee, for the appellee, Tennessee Department of Children’s
Services.

Tim Gudmunson, Sevierville, Tennessee, Guardian ad Litem.
                                                OPINION

                                          I. BACKGROUND

        Taymie B. (“Mother”)1 is the mother of Hannah H. (D.O.B. 5/31/02) and Justine R.
(D.O.B. 4/12/06) (collectively, “the Children”). Justin F. (“Father”) is Justine’s biological
father. Lance H.2 is Hannah’s father. A third child, Destiny, also lived with Mother and
Father, but at the time of trial, she was in the custody of her father, David R.3 Parental rights
relating to Destiny are not at issue in this appeal.

        The first contact of the Department of Children’s Services (“DCS”) with this family
occurred after a domestic violence incident in June 2010, when Mother called the police and
attributed bruises on Hannah’s legs to physical abuse by Father. Mother and Father later
stipulated to a history of domestic violence, and the Children were adjudicated dependent and
neglected. Father eventually moved back in with the family on the stipulation that he would
complete anger management classes.

       Subsequently, Mother obtained two orders of protection (November 2010 and
September 2011) against Father. She also obtained a no contact order against him after
Father began yelling and kicked a hole through a wall. In her petition for the second order
of protection, Mother related that: Father had a prior domestic violence charge; he had a
prior child abuse incident; he was not following through with his anger management
treatment; and she was in fear for the lives of herself and the Children.

        On October 11, 2011, the Children came into DCS custody upon a petition for
temporary legal custody, in which it was alleged that: Hannah H. was severely abused due
to sexual abuse by Father; Mother had allowed ongoing contact between Hannah H. and
Father after the alleged abuse; Mother admitted to a history of domestic violence with Father;
and all three children were dependent and neglected. After an investigation, no charges were
filed against Father related to the purported sexual abuse, but the Children later were
adjudicated dependent and neglected based upon stipulations and findings that: Mother and
Father had a history of domestic violence; the Children had witnessed the violence; and
Mother and Father had unstable housing, transportation, and income.



        1
            Taymie B. also appears in the record as Taymie R.
        2
            Lance H. surrendered his parental rights prior to the proceedings in November 2012.
        3
         David R. is the “legal” father of Justine. He acknowledged that he is not the biological father of
either child at issue in this matter.

                                                     -2-
        At the time of the removal, despite there being an active order of protection against
him, Father was in the home with Mother and the Children when DCS arrived.4 Father
acknowledged at trial that he had been residing with Mother and the Children: “We had a
very stable house. Our kids were going to school. They were in daycare. . . .” He further
testified that he only moved out of the home after DCS removed the Children: “I ha[d] not
resided anywhere except my home until you abducted my children.” Father further described
their living arrangement as lasting six or seven years through the date of removal:5

       Well, if you were a single mother and you had someone residing with you for
       six, seven years taking care of you as a family and then all of a sudden – your
       kids get abducted and the man has to leave because you can’t get your kids
       back if you stay with this man[.]

       After the removal, during the course of her therapy, Hannah divulged additional
allegations of physical abuse by Father. She informed the therapist: “He would hurt me” and
“I was abused.” Hannah related to the therapist that she did not “want to go back to that.”

       DCS developed and ratified a permanency plan on October 24, 2011, and another on
April 5, 2012. Mother’s plans required her to: continue therapy; complete domestic violence
counseling through the YWCA or other approved entity; and demonstrate parenting skills,
including the ability to protect. Her plans also required that she: submit to random drug
screens; maintain adequate housing, a legal source of income, and reliable transportation;
ensure that child-care providers are approved by DCS and the guardian ad litem; abide by all
court orders and attend all court hearings; comply with the terms of the probation and refrain
from obtaining new charges; pay child support; participate in family therapy when deemed
appropriate; obtain education regarding the care of a sexually abused child; establish a safety
plan; comply with medication management; and complete a parenting assessment.

       The goal of Father’s plans was to address his anger and domestic violence issues. He
was required to: successfully complete anger-management and domestic violence education;
submit to a parenting assessment and follow all recommendations; and display appropriate
parenting skills. His plans also required him to maintain adequate housing, comply with all
court orders, comply with his probation and not obtain any new charges, pay child support,
submit to random drug screens, undergo psychosexual evaluation, attend all court hearings,
maintain reliable transportation, comply with DNA testing, obtain education concerning


       4
           He escaped through a screen in the back of the home.
       5
        These statements discredit Father’s argument on appeal that the Children were removed from
Mother’s home rather than “his” home.

                                                    -3-
sexually abused children, establish a safety plan, and participate in family therapy when
appropriate.

        During the first four months following removal, Mother located housing at Safe
Space, a domestic violence shelter, and DCS attempted to set up counseling. DCS explained
the requirements of the permanency plan to Mother, made attempts to verify her employment,
and referred her to a DCS-funded parenting and psychological assessment. However, Mother
soon moved to West Tennessee to reside with her father, an alcoholic with prior charges of
domestic abuse who, according to Father, “did [Mother] wrong and stuff.” Mother
contended that she made the move to avoid DCS because she felt harassed. The DCS
caseworker nevertheless discussed counseling with Mother and urged her to enroll in therapy
in West Tennessee. DCS arranged gas cards for Mother to travel back to East Tennessee for
visits with the Children, but the cards were never picked up.

        When Mother eventually returned to East Tennessee, DCS once again contacted
service providers for her. DCS arranged free parenting classes; provided supervised
visitation through a third-party provider; provided transportation for the Children to visits;
conducted a home study; provided the Children with psychological, medical, and dental care;
provided the Children with transportation to appointments; and invited Mother to child and
family team meetings. Despite DCS’s efforts, her caseworker described Mother as
“confrontational and demanding.”

        Mother continued to be resistant to establishing counseling or domestic violence
therapy despite DCS urging her to submit to such services. She even lied to DCS about
starting counseling prior to ever pursuing it. She did not begin counseling until July 2012,
approximately nine months after the removal of the Children from her custody. Her therapist
testified at trial that she initially referred Mother to a skills-focused group to learn how to
protect herself from domestic violence, but Mother attended only one session. A couple of
months later – after DCS filed for termination – Mother began attending a weekly women’s
support group, but only provided proof of attendance for three sessions in the span of three
months. The therapist opined that this support group did not provide the necessary skills
Mother needs to protect herself and the children from domestic violence. She maintained
that Mother needed a skills-focused group like the first referral. The therapist observed that
Mother “tends to be more anxious around [Father].”

        For much of this case, Mother maintained housing. However, the DCS caseworker
testified that Mother was evasive and would not provide requested documentation regarding
housing, employment, or other income on a regular basis.

       Father initially was unavailable to DCS, as he was in jail at least twice in the first four

                                               -4-
months after removal. He admitted that his time in jail hindered DCS from providing him
with services. He did not contact DCS for the first time until almost five months after the
Children were removed, at which time Father left a lengthy, confrontational message for a
DCS caseworker and was “very aggressive.” As a result, the caseworker became concerned
about the safety of visits in Mother’s home and discontinued them. After his release from
incarceration, Father refused to give an address or any information about where he was
staying or what he was going to be doing. Despite denying that he was homeless when not
incarcerated, Father never obtained housing in his name. Rather, he relied on friends and a
support network to house him. He lived with a friend and then began living with Mother’s
parents about a month prior to the trial. He did not pay rent at Mother’s parent’s home. Prior
to trial, Father was in jail on two additional occasions.

       For Father, DCS funded a comprehensive parenting assessment that included
observation of him with Justine, arranged free parenting classes, invited Father to child and
family team meetings, explained the permanency plans and the criteria for termination,
referred Father to domestic violence treatment, and funded his enrollment in Team Dad (a
program covering a broad spectrum of parenting and life skills). DCS also attempted to work
with Father to help him complete the unfinished requirements of the plans.

       When Father ultimately submitted to the parenting assessment over a year after the
Children were removed, he did not follow its recommendations. Most importantly, Father
did not enroll in dedicated domestic violence training as required by the permanency plans.
He did enroll in the Team Dad course, and he claimed at trial that he was told it would
“address it all.” However, this program only devoted 90 minutes to domestic violence.
Further, he provided no proof of completion of it until months later. The Team Dad
caseworker related at trial that the program “could not be described as a domestic violence
course,” and a DCS caseworker observed that the program only addressed domestic violence
“a very small amount.” It also is noteworthy that Father did not request phone calls with
Justine.

      During the time frame of this case, Mother became engaged to another man against
whom an order of protection had been entered by a previous girlfriend. According to
Mother, the relationship ended when someone told DCS that the boyfriend was molesting his
daughter, and he “felt like he was being trapped by the Department,” since Mother had lost
custody of the Children.

        Meanwhile, Hannah and Justine were living in an appropriate pre-adoptive foster
home. The DCS case worker testified that the Children were loving and warm toward the
foster family and would initiate physical contact and approach the foster parents for hugs.
It was reported that Hannah stated the foster father was one of the first people who did not

                                             -5-
lie to her, and that she viewed him as a positive male figure in her life. The foster mother
testified that she was employed and able to provide for the Children long term. The home
was described as clean and large enough to accommodate the Children. There had been an
incident involving lice, but the matter was addressed by the foster family. Hannah was in
Girl Scouts and both girls played softball. Hannah was making good grades, and Justine was
doing well in daycare. The Children further engaged in swimming, biking, and boating with
the foster family. The foster mother related that she loved the Children “very much.”
Hannah’s therapist opined that a change in caretakers would be detrimental.

       On October 23, 2012, DCS filed a petition to terminate parental rights. Later at trial
on March 22 and April 12, 2013, Father trivialized two episodes of abuse. When describing
one incident, Father explained that he left bruises on Hannah’s legs because she kept moving
around during a spanking he was giving her with a yardstick. In a second incident, he held
Hannah over a toilet, placed her hair in the water, and flushed. He denied the incident was
punishment, claiming instead that it was a “big joke.” Father indicated that he believed
domestic violence to be commonplace and trivial; he commented: “don’t we all have a
history of domestic violence?” Further, despite claiming that anger issues were no longer a
part of his life, Father had numerous angry outbursts at trial. The court noted that it
“witnessed first-hand [Father’s] inability to control himself and to control his anger. Even
his Counsel did not have the ability to control him.”

        Mother acknowledged during her trial testimony that if she recovered custody of the
Children, Father could not be around them unsupervised until he completed “some type of
class to help him learn how to handle his emotions.” Mother related her awareness that DCS
did not approve of her continuing relationship with Father while his domestic violence issues
went untreated, but she nevertheless continued letting him stay in her house approximately
three nights per week. Father informed the court that, “[i]n God’s eyes,” he was married to
Mother, and he referred to Mother’s parents as father-in-law and mother-in-law. They owned
a vehicle jointly, and Mother provided Father with transportation for Team Dad classes and
court dates – even driving to court together for the trial. Mother observed that she turned to
Father if she needed help with anything because they were “kind of like a support group for
each other.”

        Mother and Father both admitted at trial that they used marijuana to help with their
stress. At a child and family team meeting approximately three months after DCS petitioned
for termination, Mother admitted that she would test positive for marijuana. Just weeks
before the trial, she failed a drug screen, testing positive for benzodiazepines, marijuana, and
oxycodone. In a subsequent drug and alcohol assessment, she admitted that she had been
using marijuana and oxycodone. On the day of trial, Mother admitted that she would test
positive for benzodiazepines, which she used to manage panic attacks. She never provided

                                              -6-
a prescription for the benzodiazepines or the oxycodone. Despite only discovering Mother’s
drug use a short time before the termination trial began, DCS immediately began providing
services to address the issue.

       At the conclusion of the trial, the court found that DCS had proven three grounds for
termination of parental rights by clear and convincing evidence: (1) abandonment for failure
to provide a suitable home; (2) substantial noncompliance with the permanency plans; and
(3) persistent conditions.

        The trial court determined that there was a “substantial history of domestic violence,”
and that Mother and Father willfully failed to provide a suitable home for the children in that
they “have created conditions . . . which render it unsafe, namely, their total denial of the
domestic violence.” The court noted that Mother and Father, lacking in credibility, “have
made light of the domestic violence issues, acting like they do not exist, minimizing the
conditions in the home and a complete failure to comply with the permanency plan. . . .
[Their] actions render the home unsafe.” The court observed that Mother and Father failed
to take advantage of “significant” services offered by DCS and had not “adequately
addressed domestic violence in any way that even remotely resolve[d] the problem.” The
court continued: “There cannot be a proper home, a safe home, a stable home when the
mother continually elects the relationship with [Father] over her obligations in regard to the
children.” The court further found that the presence of drugs and alcohol in the home
rendered it unsafe along with Father’s inability to control his anger. The trial court held that
Mother and Father had “failed to comply in a substantial manner with those reasonable
responsibilities set out in the [permanency] plans. . . .” Finally, the court concluded that
termination of Father’s and Mother’s parental rights was in the best interest of the Children.
Accordingly, the court terminated their parental rights on April 30, 2013. Mother and Father
filed a timely appeal.


                                         II. ISSUES

      We consolidate and restate the issues raised by Mother and Father on appeal as
follows:

       a. Whether clear and convincing evidence supports the trial court’s
       termination of the parental rights of Mother and Father on the grounds of
       persistence of conditions, abandonment by failure to establish a suitable home,
       and substantial noncompliance with their permanency plans.

       b.   Whether clear and convincing evidence supports the trial court’s

                                              -7-
       determination that termination of the parental rights of Mother and Father was
       in the Children’s best interest.


                              III. STANDARD OF REVIEW

        Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645 (1972); In re Drinnon, 776 S.W.2d 96, 97 (Tenn. Ct. App.
1988). This right “is among the oldest of the judicially recognized liberty interests protected
by the Due Process Clauses of the federal and state constitutions.” In re M.J.B., 140 S.W.3d
643, 652-53 (Tenn. Ct. App. 2004). “Termination of a person’s rights as a parent is a grave
and final decision, irrevocably altering the lives of the parent and child involved and
‘severing forever all legal rights and obligations’ of the parent.” Means v. Ashby, 130
S.W.3d 48, 54 (Tenn. Ct. App. 2003) (quoting Tenn. Code Ann. § 36-1-113(I)(1)). “‘[F]ew
consequences of judicial action are so grave as the severance of natural family ties.”’ M.L.B.
v. S.L.J., 519 U.S. 102, 119 (1996) (quoting Santosky v. Kramer, 455 U.S. 745, 787 (1982)).

        While parental rights are superior to the claims of other persons and the government,
they are not absolute and may be terminated upon appropriate statutory grounds. See Blair
v. Badenhope, 77 S.W.3d 137, 141 (Tenn. 2002). Due process requires clear and convincing
evidence of the existence of the grounds for termination of the parent-child relationship. In
re Drinnon, 776 S.W.2d at 97. “[A] court must determine that clear and convincing evidence
proves not only that statutory grounds exist [for termination] but also that termination is in
the child’s best interest.” In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). The existence
of at least one statutory basis for termination of parental rights will support the trial court’s
decision to terminate those rights. In re C.W.W., 37 S.W.3d 467, 473 (Tenn. Ct. App. 2000),
abrogated on other grounds by In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005).

       The heightened burden of proof in parental rights termination cases minimizes the risk
of erroneous decisions. In re C.W.W., 37 S.W.3d at 474; In re M.W.A., Jr., 980 S.W.2d 620,
622 (Tenn. Ct. App. 1998). Evidence satisfying the clear and convincing evidence standard
establishes that the truth of the facts asserted is highly probable. State v. Demarr, No.
M2002-02603-COA-R3-JV, 2003 WL 21946726, at *9 (Tenn. Ct. App. Aug. 13, 2003). This
evidence also eliminates any serious or substantial doubt about the correctness of the
conclusions drawn from the evidence. In re Valentine, 79 S.W.3d at 546; In re S.M., 149
S.W.3d 632, 639 (Tenn. Ct. App. 2004); In re J.J.C., 148 S.W.3d 919, 925 (Tenn. Ct. App.
2004). It produces in a fact-finder’s mind a firm belief or conviction regarding the truth of
the facts sought to be established. In re A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002);
Ray v. Ray, 83 S.W.3d 726, 733 (Tenn. Ct. App. 2001); In re C.W.W., 37 S.W.3d at 474.



                                               -8-
       The Tennessee Supreme Court has provided guidance in reviewing cases involving
the termination of parental rights:

      A reviewing court must review the trial court’s findings of fact de novo with
      a presumption of correctness under [Rule 13(d) of the Tennessee Rules of
      Appellate Procedure]. See In re Adoption of A.M.H., 215 S.W.3d [793,] 809
      [(Tenn. 2007)]. In light of the heightened burden of proof in proceedings
      under [Tennessee Code Annotated section] 36-1-113, the reviewing court must
      then make its own determination regarding whether the facts, either as found
      by the trial court or as supported by a preponderance of the evidence, provide
      clear and convincing evidence that supports all the elements of the termination
      claim. State Dep’t of Children’s Servs. v. Mims, 285 S.W.3d [435,] 447-48
      [(Tenn. Ct. App. 2008)]; In re Giorgianna H., 205 S.W.3d 508, 516 (Tenn. Ct.
      App. 2006); In re S.M., 149 S.W.3d 632, 640 n. 13 (Tenn. Ct. App. 2004).
      Appellate courts conduct a de novo review of the trial court’s decisions
      regarding questions of law in termination proceedings. However, these
      decisions, unlike the trial court’s findings of fact, are not presumed to be
      correct. In re Angela E., 303 S.W.3d [240,] 246 [(Tenn. 2010)]; In re
      Adoption of A.M.H., 215 S.W.3d at 809.

In re Bernard T., 319 S.W.3d 586, 596-97 (Tenn. 2010) (emphasis added).


                                    IV. DISCUSSION

                        A. GROUNDS FOR TERMINATION

       Tennessee Code Annotated section 36-1-113 provides the grounds for termination of
parental rights. The applicable provisions read as follows:

      36-1-113. Termination of parental rights. – (a) The chancery and circuit
      courts shall have concurrent jurisdiction with the juvenile court to terminate
      parental or guardianship rights to a child in a separate proceeding, or as a part
      of any grounds for termination of parental or guardianship rights permitted in
      this part or in title 37, chapter 1, part 1 and title 37, chapter 2, part 4.

                                           ***

      (c) Termination of parental or guardianship rights must be based upon:



                                             -9-
             (1) A finding by the court by clear and convincing evidence that
             the grounds for termination of parental or guardianship rights
             have been established; and

             (2) That termination of the parent’s or guardian’s rights is in the
             best interests of the child.

                                           ***

      (g) Initiation of termination of parental or guardianship rights may be based
      upon any of the grounds listed in this subsection (g) . . . :

             (1) Abandonment by the parent or guardian, as defined in 36-1-
             102, has occurred;

             (2) There has been substantial noncompliance by the parent or
             guardian with the statement of responsibilities in a permanency
             plan pursuant to the provisions of title 37, chapter 2, part 4;

             (3) The child has been removed from the home of the parent or
             guardian by order of a court for a period of six (6) months and:

                    (A) The conditions that led to the child’s removal or
                    other conditions that in all reasonable probability would
                    cause the child to be subjected to further abuse or neglect
                    and that, therefore, prevent the child’s safe return to the
                    care of the parent(s) or guardian(s), still persist;

                    (B) There is little likelihood that these conditions will be
                    remedied at an early date so that the child can be safely
                    returned to the parent(s) or guardian(s) in the near future;
                    and

                    (C) The continuation of the parent or guardian and child
                    relationship greatly diminishes the child’s chances of
                    early integration into a safe, stable and permanent home
                    ....

Tenn. Code Ann. § 36-1-113(a), (c), and (g)(1)-(3)(A)-(C). The party petitioning for
termination carries the burden of proof. In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App.

                                            -10-
2004). The requirements ensure that each parent receives the constitutionally required
“individualized determination that a parent is either unfit or will cause substantial harm to
his or her child before the fundamental right to the care and custody of the child can be taken
away.” In re Swanson, 2 S.W.3d 180, 188 (Tenn. 1999).


    (1) ABANDONMENT FOR FAILURE TO PROVIDE A SUITABLE HOME

        We first consider the trial court’s termination of parental rights based on abandonment
for the failure to provide a suitable home. A parent may be found to have abandoned his or
her child by failing to establish a suitable home. The relevant statutory provision provides
that abandonment for the failure to provide a suitable home occurs when

       The child has been removed from the home of the parent(s) or guardian(s) as
       the result of a petition filed in the juvenile court in which the child was found
       to be a dependent and neglected child, as defined in § 37-1-102, and the child
       was placed in the custody of the department or a licensed child-placing agency,
       that the juvenile court found, or the court where the termination of parental
       rights petition is filed finds, that the department or a licensed child-placing
       agency made reasonable efforts to prevent removal of the child or that the
       circumstances of the child’s situation prevented reasonable efforts from being
       made prior to the child’s removal; and for a period of four (4) months
       following the removal, the department or agency has made reasonable efforts
       to assist the parent(s) or guardian(s) to establish a suitable home for the child,
       but that the parent(s) or guardian(s) have made no reasonable efforts to provide
       a suitable home and have demonstrated a lack of concern for the child to such
       a degree that it appears unlikely that they will be able to provide a suitable
       home for the child at an early date. The efforts of the department or agency to
       assist a parent or guardian in establishing a suitable home for the child may be
       found to be reasonable if such efforts exceed the efforts of the parent or
       guardian toward the same goal, when the parent or guardian is aware that the
       child is in the custody of the department[.]

Tenn. Code Ann. § 36-1-102(1)(A)(ii). Termination pursuant to the ground of abandonment
for failure to provide a suitable home requires a finding, supported by clear and convincing
evidence, that a parent failed to provide a suitable home for his or her child even after DCS
assisted that parent in his or her attempt to establish a suitable home. Tenn. Code Ann. § 36-
1-102(1)(A)(ii). See generally In re R.L.F., 278 S.W.3d 305, 315-16 (Tenn. Ct. App. 2008)
(providing that DCS must submit clear and convincing evidence to establish that it expended
reasonable efforts in assisting the parent when a termination ground based upon DCS’s

                                             -11-
efforts is implicated). The four-month time period relevant to our analysis of this issue is
October 11, 2011, to February 11, 2012.

        A “suitable home requires more than a proper physical living location.” State v. C.W.,
No. E2007-00561-COA-R3-PT, 2007 WL 4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007).
It requires that the home be free of drugs and domestic violence. Id.

       DCS’s efforts do not need to be “Herculean.” DCS is required to use its “superior
insight and training to assist parents with the problems DCS has identified in the permanency
plan, whether the parents ask for assistance or not.” State, Dep’t of Children’s Servs. v.
Estes, 284 S.W.3d 790, 801 (Tenn. Ct. App. 2008). DCS does not bear the sole
responsibility. Parents also must make reasonable efforts toward achieving the goals
established by the permanency plan to remedy the conditions leading to the removal of the
child. Id. The burden is on the state to prove by clear and convincing efforts that its efforts
were reasonable under the circumstances. Id.


                                           Father

        After contact was established with Father by DCS, he was aggressive and
confrontational. It appears he never obtained his own housing, and he refused to give an
address or any information about where he was staying or what he was going to be doing.
Father did not begin working the permanency plans until after DCS filed its petition for
termination, and he did not follow the recommendations of the parenting assessment.
Significantly, he failed to complete domestic violence treatment and continued having angry
outbursts. Father did not provide proof of completion of the Team Dad program until months
later. In addition, he admitted to drug use. He never requested phone calls with his daughter.

       Accordingly, despite reasonable efforts by DCS, Father did not provide a suitable
home due to his lack of housing, drug use, and untreated domestic violence and anger issues.
The efforts of DCS were frustrated by Father’s lack of cooperation. Father’s lack of concern
throughout the entirety of this case, and his unwillingness to remedy his domestic violence,
anger, and housing issues, demonstrated a lack of concern for the welfare of the Children that
rendered him incapable of providing a suitable home at an early date. The evidence of record
supports the determination of the trial court that the parental rights of Father should be
terminated pursuant to this ground.




                                             -12-
                                           Mother

       Admittedly, Mother maintained housing, had intermittent employment, and completed
a parenting class, but she did little to address the major concern in this case: domestic abuse.
Mother was evasive and did not provide documentation of housing or employment on a
regular basis. Even when she finally began therapy – over nine months after the removal of
the Children – she made little progress until shortly before the trial. Her resistance to
therapy and her lack of progress prevented the therapy from fully addressing the domestic
violence issues. Mother also continued her relationships with abusive men.

        Further, Mother began using drugs. The continuing presence of an abusive boyfriend
and drug abuse rendered Mother’s home unsuitable. See State v. C.W., No. E2007-00561-
COA-R3-PT, 2007 WL 4207941, at *3 (Tenn. Ct. App. Nov. 29, 2007). Mother’s drug use
and her failure to address the domestic violence issues and/or end her relationship with
Father demonstrate a lack of concern for the welfare of the Children such that it was unlikely
that the conditions would be remedied at an early date. See In re T.S., No. M1999-01286-
COA-R3-CV, 2000 WL 964775, at *7 (Tenn. Ct. App. July 13, 2000). Accordingly, the trial
court correctly terminated her parental rights under this ground. The record supports the trial
court’s finding that DCS made reasonable efforts to assist Mother over the specific four-
month period and the entirety of the case. Despite these efforts, Mother failed to establish
a suitable home.


       (2) SUBSTANTIAL NONCOMPLIANCE WITH PERMANENCY PLANS

       We next address termination of parental rights based on substantial noncompliance
with the permanency plans as set forth in Tennessee Code Annotated section 36-1-113(g)(2).
A court may terminate parental rights when a parent is in “substantial noncompliance . . .
with the statement of responsibilities in a permanency plan or a plan of care.” Tenn. Code
Ann. § 36-1-113(g)(2). Under this ground, the court must first find that the plan
requirements are reasonable and related to conditions that necessitate foster care placement.
Tenn. Code Ann. § 37-2-403; see In re Valentine, 79 S.W.3d at 547. Conditions that
necessitate foster care placement “include conditions related both to the child’s removal and
to family reunification.” In re Valentine, 79 S.W.3d at 547 (finding a stable housing
requirement reasonable and related to conditions necessitating foster care placement even
though the reason for removal was abuse). The trial court must then find that the
noncompliance is substantial. In re M.J.B., 140 S.W.3d at 656. To assess a parent’s
substantial noncompliance with a permanency plan, the court must weigh “both the degree
of noncompliance and the weight assigned to that particular requirement.” In re Z.J.S., No.
M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12 (Tenn. Ct. App. Jun. 3, 2003).

                                              -13-
       Domestic violence was the primary reason the Children came into custody and
domestic violence was the most important issue in this case. Accordingly, the permanency
plans for Mother and Father sought to remedy this condition. Such requirements were
reasonable and related to the primary condition preventing family reunification.


                                           Father

        Father’s requirements were reasonable and related to the domestic violence issues and
other issues preventing reunification that were present in the case. However, Father failed
to complete the domestic violence course that DCS referred him to, arguing instead that he
satisfied the treatment requirement in the permanency plan by enrolling in Team Dad. DCS
established that Team Dad was not an adequate substitute for domestic violence treatment.
Father did complete a parenting assessment, but he did not follow through with the
recommendations, including one that he complete an anger management evaluation and
domestic violence treatment. Father continued having outbursts of anger. He also had been
without a home since he was released from jail, relying instead on the goodwill of others for
housing. The proof established that the trial court correctly terminated Father’s parental
rights under this ground.


                                           Mother

       We acknowledge that Mother addressed certain requirements of the permanency
plans. However, she did not complete any of the action steps directly related to domestic
violence, the most important issue in the case. Mother did not submit to therapy until nine
months after her Children were removed, and even after she began therapy, she made little
progress until shortly before the trial. She attended one session of the skill training classes
required by the plans and only sporadically attended her support group. Mother also failed
to demonstrate the ability to protect her Children by continuing her relationships with abusive
men. Mother’s noncompliance was substantial. Accordingly, the trial court correctly
terminated her parental rights under this ground.


                         (3) PERSISTENCE OF CONDITIONS

       A court may terminate parental rights for persistence of conditions when a child has
been removed from the home of the parent by a court order for at least six months and
conditions preventing the safe return of the child to the parent’s custody still persist. Tenn.
Code Ann. § 36-1-113(g)(3)(A). This ground also requires the trial court to find that there

                                             -14-
is “little likelihood that these conditions will be remedied at an early date,” and that the
“continuation of the parent . . . and child relationship greatly diminishes the child’s chances
of early integration into a safe, stable and permanent home.” Tenn. Code Ann. § 36-1-
113(g)(3)(B)-(C).

       The conditions supporting this ground need not be the same conditions that led to the
child’s removal. See In re M.A.R., 183 S.W.3d 652, 664 (Tenn. Ct. App. 2005). Instead, this
ground can also exist on the basis of “other conditions that in all reasonable probability
would cause the child to be subjected to further abuse or neglect.” Tenn. Code Ann. § 36-1-
113(g)(3)(A). Such other conditions can include domestic violence and drug use. See In re
B.D., No. M2008-01174-COA-R3-PT, 2009 WL 528922, at *15 (Tenn. Ct. App. Mar. 2,
2009).


                                            Father

         Father admitted to a history of domestic violence while living with Mother and the
Children, but he failed to remedy his anger issues. He did not enroll in domestic violence
training as required by the permanency plans and encouraged by DCS. The record and his
trial testimony reveal that he trivialized the abuse he inflicted on the Children. He admitted
to using illegal drugs after DCS filed its petition for termination.

       Due to the fact that Father appeared unable to recognize that his domestic violence
issues needed to be addressed and that he needed dedicated domestic violence treatment,
Father was unlikely to remedy this condition at an early date. His inability to address his lack
of housing, drug use, and pattern of criminal behavior throughout the course of the case
likewise indicated that he was unlikely to remedy the conditions preventing him from
regaining custody of Justine at an early date. Accordingly, allowing this case to languish
without evidence of a commitment by Father to appropriately address his domestic violence
issues would have greatly diminished Justine’s early integration into a safe, stable, and
permanent home through the adoption process. Therefore, the trial court correctly terminated
Father’s parental rights pursuant to this ground.


                                           Mother

        We acknowledge that Mother established housing and transportation. She regularly
visited her Children and appeared for child and family team meetings and court hearings.
However, Mother has continued her relationship with Father – who abused her and the
Children – and started using drugs. Mother admits that Father has ongoing anger issues, that

                                              -15-
it was unsafe for him to be near the Children unsupervised, and that he still needed “some
type of class to help him learn how to handle his emotions.” Remaining in an abusive
relationship can constitute a persisting condition warranting termination under this ground.
See, e.g., In re B.D., 2009 WL 528922, at *15.

        Despite Mother’s pattern of subjecting herself to abusive relationships, she failed to
take advantage of skills-focused domestic violence victim training and was resistant to
counseling. Her refusal to end the abusive relationship or submit to treatment coupled with
the addition of her drug abuse demonstrates that she has continued choosing her own desires
over the well-being of the Children. Accordingly, these conditions would not likely have
been remedied at an early date such that the Children could return to her care. Further,
termination was necessary to allow the Children to accomplish early integration into a safe,
stable and permanent home. Therefore, the trial court correctly terminated Mother’s parental
rights on this ground.

       In this case, clear and convincing evidence supports the trial court’s termination of
Father’s and Mother’s parental rights on the grounds of abandonment by failure to establish
a suitable home, substantial noncompliance with the permanency plans, and persistence of
conditions.


                                    B. BEST INTEREST

       Having concluded that there was clear and convincing evidence supporting the
statutory grounds to terminate the parental rights of Mother and Father, we must consider
whether termination of their parental rights was in the best interest of the Children. In
making this determination, we are guided by the non-exhaustive list of factors provided in
Tennessee Code Annotated section 36-1-113:

       (i) In determining whether termination of parental or guardianship rights is in
       the best interest of the child . . . the court shall consider, but is not limited to,
       the following:

              (1) Whether the parent or guardian has made such an adjustment
              of circumstance, conduct, or conditions as to make it safe and in
              the child’s best interest to be in the home of the parent or
              guardian;

              (2) Whether the parent or guardian has failed to effect a lasting
              adjustment after reasonable efforts by available social services

                                               -16-
               agencies for such duration of time that lasting adjustment does
               not reasonably appear possible;

               (3) Whether the parent or guardian has maintained regular
               visitation or other contact with the child;

               (4) Whether a meaningful relationship has otherwise been
               established between the parent or guardian and the child;

               (5) The effect a change of caretakers and physical environment
               is likely to have on the child’s emotional, psychological and
               medical condition;

               (6) Whether the parent or guardian, or other person residing with
               the parent or guardian, has shown brutality, physical, sexual,
               emotional or psychological abuse, or neglect toward the child,
               or another child or adult in the family or household;

               (7) Whether the physical environment of the parent’s or
               guardian’s home is healthy and safe, whether there is criminal
               activity in the home, or whether there is such use of alcohol,
               controlled substances or controlled substance analogues as may
               render the parent or guardian consistently unable to care for the
               child in a safe and stable manner;

               (8) Whether the parent’s or guardian’s mental and/or emotional
               status would be detrimental to the child or prevent the parent or
               guardian from effectively providing safe and stable care and
               supervision for the child; or

               (9) Whether the parent or guardian has paid child support
               consistent with the child support guidelines promulgated by the
               department pursuant to [section] 36–5–101.

Tenn. Code Ann. § 36-1-113(i) (Supp. 2012). “This list is not exhaustive, and the statute
does not require a trial court to find the existence of each enumerated factor before it may
conclude that terminating a parent’s parental rights is in the best interest of a child.” In re
M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005). The General Assembly has also stated
that “when the best interest[] of the child and those of the adults are in conflict, such conflict
shall always be resolved to favor the rights and the best interest[] of the child, which interests

                                              -17-
are hereby recognized as constitutionally protected.” Tenn. Code Ann. § 36-1-101(d); see
also White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 2004) (holding that when
considering a child’s best interest, the court must take the child’s perspective, rather than the
parent’s).

        Here, neither Mother nor Father made a lasting “adjustment of circumstance, conduct,
or conditions” under factors (1) and (2) to make it safe for the Children to return to their care.
The domestic violence problems have not been addressed by either parent in therapy or skills
courses. Father still has anger issues and has yet to obtain proper housing. Mother has
started using drugs and continues to allow Father to frequent her residence. Under factor (5),
the therapist testified that Hannah did not want to return to Mother’s care when she
discovered that Father was still in the picture and that a change in caretakers would be
detrimental. The record reveals that the Children are living in an appropriate pre-adoptive
foster home. Under factor (6), Father subjected the family to domestic abuse when they lived
together, and under factor (7), both parents admitted to using illegal drugs. The record as a
whole clearly and convincingly shows that the best interest of the Children would not be
served by preservation of the parental rights of Mother and Father. We find that the trial
court correctly concluded that termination was in the best interest of the Children.


                                     V. CONCLUSION

       The judgment of the trial court is affirmed. This cause is remanded to the trial court
for enforcement of the court’s judgment and collection of costs below. Costs on appeal are
assessed one-half to appellant Taymie B. and one-half to appellant Justin F.


                                             _________________________________
                                                   JOHN W. McCLARTY, JUDGE




                                              -18-